Title: To James Madison from Archibald W. Hamilton, 10 April 1822
From: Hamilton, Archibald W.
To: Madison, James


                
                    Sir,
                    Washington City 10th Apl 1822
                
                I beg leave to enclose, copies of letters for your friendly consideration: during the last four years, I held the appointment of Assistant Deputy Quarter Master General, in the Army of the United States: I have been, during that period, constantly occupied in the line of my duty: literally

speaking “from Maine to Georgia.” The law of the 2d March 1821. reducing the army, having excluded all appointments of my grade, not of the line, I am consequently without employ—either in the army or otherwise—and as my pursuits in early life, mainly looked forward to preferment in the Military, or civil employment of my government—I respectfully ask your friendly aid, and influence, in furtherance of my application for an appointment, under the Treasury or State Departments. I have the honor to be very respectfully Sir Yr Obedt Srvt
                
                    A. W. Hamilton
                
            